DETAILED ACTION
Election/Restrictions
Claims 2, 3 and 15-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/2/2022. Applicant traverses on the basis that Regnault (5,457,484) does not teach all the elements of claim 1, as asserted by Examiner in the Requirement. Examiner maintains that the Requirement is proper because the reference does, in fact, teach all claimed elements, as detailed below. 
Further, Applicant argues the embodiments according to figures 3 and 5 “differ only in that conduits 199 of Fig. 5 are grouped into sets 153, 155. The print  head connector provides a connection through which the conduits can pass, but it can exist apart from the conduits 119.” It is not clear to Examiner exactly what is intended with this explanation. As far as Examiner can see, the embodiments according to figures 3 and 5 are mutually exclusive in that either configuration can be used, but not both simultaneously. This is the definition of mutually exclusive embodiments and the basis upon which a proper Requirement for Election of Species is made. 
The Requirements are maintained. 

Claim Objections
Claim 1 is objected to because of the following informalities:  “the other of the first component and the second component” lacks antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites wherein a component “comprises” an axis, but an axis is not a physical component, and thus an axis cannot be “comprised” by an actual component. Correction is required.
Because claims 4-14 depend from claim 1, they are also rejected. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Regnault et al. (5,457,484).

 	Regarding claim 1, Regnault teaches A print head connector assembly for a printer, the print head connector assembly providing at least one continuous fluid and/or electrical connection between a first port and a second port, the at least one continuous connection being provided by at least one conduit, wherein the print head connector assembly comprises: 
a first component (fig. 2, item 205) connectable to an umbilical conduit at the first port (see fig. 1, note unlabeled umbilical); 
a second component (fig. 2, items 6b/1) connectable to a print head (fig. 2, item 200) at the second port (fig. 2, port generally indicated at j sub 2), wherein one of the first component and the second component comprises a print head connection axis (see fig. 2, note axis, see 112 rejection) at the second port and the other of the first component and the second component comprises an axis of rotation (see fig. 2, see 112 rejection), the first component and the second component housing the at least one conduit (see fig. 2, note that ink travels through the umbilical to item 205, through item 203 to printhead 200 and through item 6b/1 via a number of conduits); 
adjustment assembly (col. 2, lines 60-67) between the first component and the second component for adjusting the print head connector assembly into a plurality of configurations (col. 2, lines 60-67, note that each relative rotational position between items 205 and 6b is one of many configurations), wherein each of the plurality of configurations has a respective rotational relationship between the first component and the second component (col. 2, lines 60-67), and wherein in each of the plurality of configurations the print head connection axis and the axis of rotation are substantially parallel and aligned (see fig. 1, col. 2, lines 60-67); and 
a locking component for locking the print head connector assembly in each of the plurality of configurations (col. 2, lines 60-67, Note that there is necessarily a locking component to keep the relative rotational positions of items 205 and 6b/1 during printing). 	Regarding claim 4, Regnault teaches the print head connector assembly of claim 1, wherein the adjustment means comprises a first engagement means on the first component, and a second engagement means on the second component for cooperating with the first engagement means in each of the plurality of configurations (col. 2, lines 60-67, Note that the only way to rotate item 205 is if 205 is rotated by a rotating tool that is necessarily mounted on item 6b/1 in a non-rotating, stationary manner).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Regnault in view of Reynolds (9,427,861).
 	Regarding claim 5, Regnault teaches the print head connector assembly of claim 4. Regnault does not teach wherein the first component is hollow, and wherein the first engagement means comprises a first plurality of spaced apart retaining features disposed on a surface of the first component. Reynolds teaches this (Reynolds, see fig. 43, Note first component 54.4, second component 114.4, retaining features 254). It would have been obvious to one of ordinary skill in the art at the time of invention to add the retaining features disclosed by Reynolds to the first and second components of Regnault because doing so would allow for the retaining of the second component at a fixed rotational position with respect to the first component while still allowing rotation when desired.  	Regarding claim 6, Regnault in view of Reynolds teaches the print head connector assembly of claim 5, wherein the first plurality of spaced apart retaining features are disposed around the circumference of an inner surface of the first component (Reynolds, see fig. 43). 	Regarding claim 7, Regnault in view of Reynolds teaches the print head connector assembly of claim 5, wherein the first plurality of spaced apart retaining features are spaced apart at regular intervals (Reynolds, see fig. 43). 	Regarding claim 8, Regnault in view of Reynolds teaches the print head connector assembly of claim 7, wherein the first plurality of spaced apart retaining features are spaced apart such that adjacent retaining features have an angular offset of approximately 10 degrees (Reynolds, see fig. 43, Note that the features are approximately 10 degrees).
 	Regarding claim 9, Regnault in view of Reynolds teaches the print head connector assembly of claim 8, wherein the first plurality of spaced apart retaining features are notches (Reynolds, see fig. 43). 	Regarding claim 10, Regnault in view of Reynolds teaches the print head connector assembly of claim 4, wherein the second engagement means comprises a second plurality of spaced apart retaining features disposed on at least a part of a surface of the second component, and wherein the at least a part of the second component is configured to engage with the first component (Reynolds, see fig. 43). 	Regarding claim 11, Regnault in view of Reynolds teaches the print head connector assembly of claim 10, wherein the second plurality of spaced apart retaining features are disposed around at least a part of the circumference of the outer surface of the second component, and wherein at least a part of the second component is received in the first component (Reynolds, see fig. 43). 	Regarding claim 12, Regnault in view of Reynolds teaches the print head connector assembly of claim 10, wherein the second plurality of spaced apart retaining features are spaced apart at regular intervals(Reynolds, see fig. 43). 	Regarding claim 13, Regnault in view of Reynolds teaches the print head connector assembly of claim 12, wherein the second plurality of spaced apart retaining features are spaced apart such that adjacent retaining features have an angular offset of approximately 10 degrees (Reynolds, see fig. 43). 	Regarding claim 14, Regnault in view of Reynolds teaches the print head connector assembly of claim 10, wherein the second plurality of spaced apart retaining features are teeth, and wherein the teeth and the notches are configured for engagement (Reynolds, see fig. 43)
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853